Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-3, 5-8, 10-12 and 17-18 remain present.
Claims 1-3, 5-8, 10-12 and 17-18 are allowed.

EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following additional changes to claim 7 for entry by Examiner’s Amendment in addition to the change contained in Amendment To The Claims submitted on 5/20/2022. 
Amendment to the claim 7:
Claim 7, “The height adjustment apparatus of claim 4” has been changed to -- The height adjustment apparatus of claim 1--.



REASONS OF ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is considered to have allowable subject matter because the claim distinguishes the Applicant's height adjustment apparatus primarily as against the teachings of prior art, especially the prior art of Graves (US 8,480,061) and Linnepe et al. (US 5,186,429) via the recitations of “the height adjustment apparatus further comprising at least two studs extending into a central lumen of the sleeve towards each other, the at least two studs, during use, contacting the post and preventing the sleeve from rotating with respect to the post, and wherein the studs engage two faces of the post which do not have studs”
Independent claim 17, is considered to have allowable subject matter because the claim distinguishes the Applicant's height adjustment apparatus primarily as against the teachings of prior art, especially the prior art of Graves (US 8,480,061) and Linnepe et al. (US 5,186,429 ) via the recitations of “”a positioner connected to the sleeve which selectively engages and disengages the post to hold the sleeve in a fixed position along the post or to permit sliding of the sleeve along the post, respectively, and wherein the positioner comprises a generally U shaped bracket and a spring clamp attached to the bracket such that the spring clamp is movable between a post engagement mode and a post disengagement mode, and means to connect a sprayer to the sleeve.
Independent claim 18 is also allowable for the reason that neither references cited teaches the above limitations as recited in claim 17 and further limitations as recited in claim 18. 


Claims 2-8, 10-12 are all dependent from claim 1 also allowable at least for the same reasons as their respective base claims and further due to the additional features that they recite. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAN LE/Primary Examiner, Art Unit 3632